Citation Nr: 9930578	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  92-55 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected chronic irritable bowel syndrome (also 
classified as tropical and nontropical sprue), currently 
rated 30 percent disabling. 

2.  Entitlement to service connection for ovarian cysts, 
postoperative, as being proximately due to or the result of a 
service connected disability.

3.  Entitlement to service connection for carcinoma of the 
cervix, postoperative, as being proximately due to or the 
result of a service connected disability.

4.  Entitlement to service connection for cysts of the 
breasts (fibrocystic breast disease) as being proximately due 
to or the result of a service connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1982. 
 
This appeal arises from a September 1990 rating decision of 
the Reno, Nevada, Regional Office (RO), which denied 
entitlement to an increased evaluation in excess of 10 
percent for tropical sprue.  During the pendency of the 
appeal, the case was transferred to the Denver RO, and then 
to the Boston RO; the case now comes from the Boston RO.  By 
rating action in May 1994, entitlement to secondary service 
connection for ovarian cysts, carcinoma of the cervix, and 
cysts of the breasts was denied, and a 30 percent rating for 
chronic irritable bowel syndrome (formerly classified as 
recurrent tropical sprue, and otherwise also characterized in 
the record as nontropical sprue) was granted.  The case was 
remanded by the Board of Veterans' Appeals (Board) in August 
1993 for additional development of the evidence and in 
January 1995 for due process reasons.  The case was remanded 
again in October 1995 for further due process reasons, 
including to consider the three secondary service connection 
claims pursuant to Allen v. Brown, 7 Vet. App. 439 (1995).  
The claims are now properly before the Board.  

 
FINDINGS OF FACT

1. The veteran's chronic irritable bowel syndrome (also 
classified as tropical and nontropical sprue) is manifested 
by diarrhea or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  

2.  The veteran's chronic irritable bowel syndrome is not 
manifested by severe attacks comparable to ulcerative 
colitis, with no findings of marked malnutrition, general 
debility, liver abscess complications, and no findings of 
impairment of general health.  

3. The veteran's claim for secondary service connection for 
ovarian cysts is not plausible.

4.  The veteran's claim for secondary service connection for 
carcinoma of the cervix is not plausible.

5. The veteran's claim for secondary service connection for 
cysts of the breasts is not plausible.


CONCLUSIONS OF LAW

1.  The schedular requirements for a rating in excess of 30 
percent for chronic irritable bowel syndrome (also classified 
as tropical and nontropical sprue) have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp 1998); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, Part 4, Diagnostic Codes 7319, 7399 
(1999).

2.  The veteran has not submitted a well-grounded claim for 
secondary service connection for ovarian cysts.  38 U.S.C.A.§ 
5107(a) (West 1991 & Supp. 1998)

3.  The veteran has not submitted a well-grounded claim for 
secondary service connection for carcinoma of the cervix.  38 
U.S.C.A.§ 5107(a) (West 1991 & Supp. 1998)

4. The veteran has not submitted a well-grounded claim for 
secondary service connection for cysts of the breasts.  38 
U.S.C.A.§ 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

In May 1981 the veteran underwent a cholecystectomy for 
diagnosed adenomyomatosis and cholecystosis.

From February 1990 to March 1990 the veteran underwent VA 
hospitalization and a laparoscopy for a corpus luteal cyst on 
the right ovary that was causing pelvic pain.  

The veteran was hospitalized at a VA facility from March 1991 
to April 1991 for diagnosed cervical carcinoma in situ, 
status post total vaginal hysterectomy and bilateral 
salpingo-oophorectomy.  A cone biopsy revealed a carcinoma in 
situ, necessitating the total vaginal hysterectomy and 
bilateral salpingo-oophorectomy.  A diagnosis of tropical 
sprue was continued, with a history noted of tropical sprue 
for 13 years.

The claims file contains statements submitted in April 1991 
by two coworkers who reported working with the veteran over 
several years, having the opportunity to observe her closely 
over that period.  One coworker, E. B., informed that the 
veteran had episodes of being in severe pain or being in the 
restroom from 20 minutes to two hours following lunch, and of 
her having to excuse herself from clients and run to the 
restroom.  E. B. emphasized that he had witnessed the veteran 
suffer greatly from her intestinal disorder, nearly losing 
consciousness at work on several occasions.  He informed that 
on one occasion he had to take her to the VA hospital.  

The second lay statement by D. B. informed that she had 
worked with the veteran for more than a year period and had 
been in contact with the veteran thereafter.  She stated that 
she had witnessed the veteran's tropical sprue attacks over 
the years.  She also stated that she had seen the veteran on 
two occasions go to the restroom for over two hours, become 
pale and shaky and in severe pain, and ultimately lose 
consciousness and be transported to the hospital.  She added 
that she had to take over the veteran's post at work on 
several occasions because the veteran had to be in the 
restroom.  

The claims file also contains a statement by the veteran's 
husband submitted in April 1991, wherein he informed that he 
worked with her for three years before marrying her.  He 
recounted his knowledge or observation of her episodes of 
severe gas pains, dizziness, nausea, fainting spells, and 
prolonged visits to the restroom.  

The veteran over the years since service submitted multiple 
statements regarding her irritable bowel syndrome, including 
reports of years of malabsorption, disabling pain and 
cramping, ongoing and recurrent episodes of diarrhea and 
constipation, bloody or fatty or malodorous stools, and 
weakness or fainting spells.  

The veteran underwent a VA gastrointestinal examination in 
December 1993 to evaluate her disorder, then characterized as 
tropical sprue.  The veteran's history was noted of an acute 
diarrhea illness in 1978 with dehydration and bleeding, with 
recurrence thereafter; adenomyoma of the gallbladder with 
cholesterolosis identified in 1981 by ultrasound, treated by 
cholecystectomy; a right ovarian cyst also identified in 1981 
with the ovary then left intact.  Periods of diarrhea and 
constipation were noted to have recurred in the years after 
1978, with associated abdominal discomfort, bloating pain, 
and cramps, though without recurrent bleeding.  Treatment for 
her gastrointestinal symptoms over the years were with folic 
acid and antispasmodics.  Though diagnosis of tropical sprue 
was carried forward, malabsorption had never been supported 
by blood work or stool samples.  A history of diagnosed 
cervical carcinoma in 1991 was noted, with a vaginal 
hysterectomy at that time, and a then-discovered teratoma of 
the ovary requiring bilateral oophorectomy.  After those 1991 
procedures, periods of abdomina cramps, bloating, discomfort, 
and constipation alternating with diarrhea continued as 
before.   The examiner noted that over that period 
(presumably since in 1978) the veteran had been able to 
maintain her  weight continuously between 130 and 140 pounds.  
Albumin, total protein, alkaline phosphatase, and calcium 
levels were noted to have always remained within normal 
limits.  Blood work in 1991 continued to show no evidence of 
malabsorption.  Recent treatment of symptoms included use of 
belladonna and Phenobarbital, Hydrazine as needed for nausea, 
and Lomotil also on an as-needed basis.  The examiner noted 
that a small bowel series in 1987 and colonoscopies in the 
late 1980s were all normal.  The veteran was noted to be 
currently working part time and attending school.  Upon 
examination, the veteran's health was excellent.  She was 
noted to be five-feet-eight-inches tall and to weigh 141 1/2 
pounds.  The abdomen was flat and supple, with normal bowel 
sounds and no hepatomegaly or splenomegaly.  There was mild 
left and right lower quadrant tenderness, though with no 
rebound or rigidity.  Blood work findings were noted.  The 
examiner assessed that there was insufficient data to make a 
positive diagnosis of either  tropical or nontropical sprue, 
with no evidence in the veteran's service or post-service 
record of any malabsorption.  The examiner also assessed that 
there was no evidence of inflammatory bowel disease, based on 
past small bowel series and colonoscopies.  The examiner 
assessed that irritable bowel syndrome was a diagnosis that 
best fit the veteran's symptoms.  The examiner opined that 
there was no medical correlation between tropical or 
nontropical sprue, and teratoma of the ovary or cervical 
carcinoma. 

At a January 1997 VA gynecological examination, the veteran's 
history was noted, including of a gallbladder tumor removal 
in 1981.  Also noted was a vaginal hysterectomy for a 
carcinoma in situ and a benign ovarian dermoid tumor.  The 
examiner noted a long history of nontropical sprue.  The 
veteran complained of hip pain, low back pain and hot 
flashes.  Current medications included Premarin for 
menopause, but with high doses due to poor absorption due to 
nontropical sprue.  Physical examination, including vaginal 
examination, was normal.  Stools were occult negative.  A pap 
smear was negative.  The examiner diagnosed status post 
vaginal hysterectomy for carcinoma in situ and dermoid cyst 
of the ovary.  

In February 1997 a VA examiner addressed the question of a 
causal link between diseases suffered by the veteran and her 
tropical sprue.  The examiner noted that the veteran had a 
cholecystectomy for an adenoma, a subsequent vaginal 
hysterectomy for endometriosis and cancer of the cervix, and 
subsequent multiple cysts of both breasts.  The examiner 
noted that these findings had been confirmed by recent 
gynecological examination, and that the veteran decided to 
not undergo another examination by the February 1997 
examiner.  The February 1997 examiner opined that there was 
no realistic association between non-tropical sprue and her 
multiple diseases as noted by the examiner (adenoma, 
endometriosis, cancer of the cervix, and multiple cysts of 
both breasts).

In an October 1998 letter, a treating VA physician informed 
that the veteran was diagnosed with Clostridium difficile 
colitis with positive stool cultures, improved with treatment 
with Flagyl.  The physician noted that it was unclear how 
long the veteran had suffered from the condition, as C. 
difficile could persist for months or years, with 
exacerbations when treated with other antibiotics.  

At an October 1998 VA gastrointestinal examination, the 
veteran's history of medical disorders, as noted above at the 
December 1993 VA examination, was noted.  Also noted was a 
history of urinary tract infections with renal involvement, 
with two hospitalizations for those infections; and recurrent 
cysts of the breasts.  Diagnosed C. difficile colitis treated 
with metronidazole was noted.  The examiner noted the 
veteran's belief that tropical sprue underlay all her medical 
problems.  The veteran described fair appetite and complained 
that her intestinal symptoms had increased over time, with 
abdominal pain, cramping, and diarrhea 10 to 20 days per 
month, occasionally more frequently.  She also reported 
occasional blood and mucus in stools.  Her current weight was 
150, with a reported normal weight of 135.  The veteran was 
observed to be healthy-appearing and cheerful.  There was 
moderate right upper quadrant tenderness, but there were no 
palpable organs or masses.  Laboratory findings were noted.  
The examiner diagnosed tropical sprue by history, and chronic 
irritable bowel syndrome. 

2.  Analysis

2.  a.  Increased rating for chronic irritable bowel syndrome 
(also 
classified as tropical and nontropical sprue) 

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
her claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that her service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1999).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's chronic irritable bowel syndrome (also 
classified as tropical and nontropical sprue) has been 
assigned a 30 percent disability rating under Diagnostic Code 
7319, the Diagnostic Code for irritable colon syndrome 
(spastic colitis, mucous colitis, etc.).  Under that 
Diagnostic Code, the maximum schedular rating of 30 percent 
is assigned where the condition is severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (1999).

The veteran's symptoms of chronic irritable bowel syndrome 
may also be considered for a higher schedular rating under 
Diagnostic Code 7323 by analogy to ulcerative colitis, based 
on analogous symptoms and systems affected.  See 38 C.F.R. 
§ 4.20 (1999).  Under that Diagnostic Code, where the 
condition is moderately severe, with frequent exacerbations, 
a 30 percent rating is assigned; where the condition is 
severe, with numerous attacks per year and malnutrition, with 
health only fair during remissions, a 60 percent rating is 
assigned.  38 C.F.R. § 4.114, Diagnostic Code 7323 (1999); 
see 38 C.F.R. § 4.20 (1999) (analogous ratings).   

While the veteran has on many occasions reported a long 
history of malabsorption due to chronic irritable bowel 
syndrome and resulting malnutrition, the December 1993 VA 
examiner who reviewed the veteran's medical record and 
performed a gastrointestinal examination concluded that there 
was no evidence, either by current examination or in the 
veteran's medical records, that the veteran currently had or 
had ever had malabsorption.  That examiner also noted that 
over the years since 1978 (when symptoms of diarrhea and 
constipation were first reported), the medical record showed 
that the veteran had been able continuously to maintain 
stable weight between 130 and 140 pounds, with albumin, total 
protein, alkaline phosphatase, and calcium levels within 
normal limits.  VA medical examiners subsequent to that 
December 1993 examiner did not draw conclusions within the 
case record contrary to these conclusions of the December 
1993 VA examiner.  VA treatment records show treatment for 
gastrointestinal distress symptoms, including for complaints 
of abdominal burning, pain, discomfort, intermittent severe 
pain, cramping, flank pain, and episodic cramping or diarrhea 
with weakness, but these records fail to show treatment for 
malabsorption or malnutrition. 

The October 1998 VA examiner, upon gastrointestinal 
examination and review of the veteran's medical history, 
noted that the veteran reported fair appetite, that she 
reported a normal weight of 135, and that she was healthy-
appearing and cheerful.  Her current weight was 150 and the 
examiner did not find her to be in ill health.  This despite 
her reports during that examination of suffering from 
symptoms of abdominal pain, cramping, and diarrhea 10 to 20 
days per month, and occasionally more frequently, and her 
contentions of at other times of ill health due to 
malabsorption.  

The Board has noted the veteran's contentions describing her 
disorder with continuing symptoms suggestive of far advanced 
disability.  It is observed that the veteran has already been 
assigned a 30 percent rating, the maximum schedular rating 
for irritable colon syndrome.  This contemplates a severe 
condition with more or less constant abdominal distress.  The 
service-connected disorder is clearly not equivalent to the 
severe ulcerative colitis required for a 60 percent rating.  
There is no malnutrition and the veteran's health is good.  
The Board finds that the greater weight of evidence lies with 
the medical findings, and is against the veteran's medically 
contradicted reports of malabsorption or more severe 
generalized symptoms as a result of service-connected 
irritable bowel syndrome.

Accordingly, in the absence of medical evidence of 
malnutrition or other symptoms of malabsorption or general 
ill health currently (or in the past several years) as a 
result of the veteran's chronic irritable bowel syndrome so 
as to warrant a higher schedular rating than the 30 percent 
assigned by analogy to ulcerative colitis, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased schedular rating for chronic irritable bowel 
syndrome.  The preponderance of the evidence is against the 
claim, and, therefore, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

2.  b.  Secondary service connection for ovarian cysts,
 carcinoma of the cervix, and cysts of the breasts

The veteran and her representative have contended that she 
developed ovarian cysts, carcinoma of the cervix, and cysts 
of the breasts, all due to her chronic irritable bowel 
syndrome (also classified as tropical and nontropical sprue).

Under the applicable criteria, secondary service connection 
may be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a). Also, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R.§ 3.310, and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The threshold question in regard to the issues involving 
entitlement to secondary service connection is whether the 
veteran has met her burden of submitting evidence of well-
grounded (i.e. plausible) claims.  If not, her claims must 
fail and there is no duty to assist her in the development of 
the claims.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board finds that the veteran has 
not submitted well-grounded claims of secondary service 
connection for ovarian cysts, carcinoma of the cervix, and 
cysts of the breasts.

The Court has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992). When, 
as in this case, the evidence involves a question of 
causation, medical evidence is required to make the claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 609 (1993).  
Lay statements by the veteran, regarding questions of medical 
diagnosis or causation, are not sufficient to establish a 
well-grounded claim, as she is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

The principals set forth in the Caluza and Tidwell decisions 
concerning evidence needed to establish a well-grounded claim 
for primary service connection are also applicable to a claim 
of secondary service connection.  In that instance, the 
evidence must show a current disability and that such 
disability is either caused by or aggravated by a service-
connected disability.

In this case, while the veteran has contended that her 
chronic irritable bowel syndrome (also classified as tropical 
and nontropical sprue) has caused or otherwise aggravated her 
ovarian cysts, carcinoma of the cervix, or cysts of the 
breasts, she has presented no medical evidence to support 
these contentions of causal effects.  To the contrary, a VA 
medical examiner in February 1997, benefiting from findings 
of a January 1997 VA medical examination and from interview 
with the veteran, specifically found that her claimed 
conditions, including ovarian cyst (adenoma), cancer of the 
cervix, and multiple cysts of the breasts had no reasonable 
association with her nontropical sprue.  A VA medical 
examiner in December 1993 arrived at essentially the same 
conclusion.  

In the absence of a link, either on the basis of cause, or on 
the basis of aggravation pursuant to Allen, between the 
veteran's service-connected chronic irritable bowel syndrome 
and her ovarian cysts, carcinoma of the cervix, and cysts of 
the breasts, well-grounded claims for service connection for 
these conditions have not been presented, and these claims 
must accordingly be denied.  Caluza; Tidwell.





ORDER

1.  Entitlement to an increased rating above the 30 percent 
currently assigned for chronic irritable bowel syndrome (also 
classified as tropical and nontropical sprue) is denied. 

2.  The claim for service connection for an ovarian cyst on a 
secondary basis is denied as not well grounded. 

3.  The claim for service connection for carcinoma of the 
cervix on a secondary basis is denied as not well grounded. 

4.  The claim for service connection for cysts of the breasts 
on a secondary basis is denied as not well grounded. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

